Bartol, C. J.,
delivered the opinion of the Court.
The appellant is a trustee appointed by a decree in chancery, to sell certain mortgaged property of “The Maryland Sugar Refinery Company.” The sale was made, reported and ratified, and the fund arising from the sale brought into Court for distribution among the creditors and persons entitled.
Among the property sold were certain articles alleged to constitute fixed machinery in the Refinery, upon which the appellee, a machinist and builder, claimed a preferred lien, under the mechanics’ lien law. The Circuit Court decided in favor of the claim, and passed an order directing that the same should he paid out of the funds in the hands of the trustee.
*87(Decided 3rd March 1882.)
Erom this order the present appeal lias been taken, and a motion has been made to dismiss the appeal, because the trustee has fio interest in the subject-matter of the controversy, and has been in no manner aggrieved by the order of the Circuit Court, and therefore has no right to appeal.
We are clearly of opinion that the motion ought to prevail. There is no question or contest with regard to the commissions of the trustee; they have "been allowed. The appellant is simply the officer or hand of the Court, whose duty it is to hold the fund, and to pay and disburse it under the Court’s order.
In a contest between creditors claiming the fund, he has no interest, and no right to intervene, and whore the creditors themselves have acquiesced in the decision, as said in Salmon vs. Pierson, 8 Md., 299, the trustee cannot set up any interest to continue the litigation here, after a decision below to which the parties really interested do not appear to have objected.

Appeal dismissed.